Citation Nr: 0326546	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left and right heel spurs with plantar 
fasciitis.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for diverticulosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from April 1974 to July 
1996.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  Service connection for 
diverticulosis was granted and a zero percent disability 
evaluation was assigned from August 1, 1996.  Service 
connection was granted for left heel spur and right heel spur 
and zero percent evaluations were assigned from August 1, 
1996.  In February 2002, a 10 percent evaluation was assigned 
to the diverticulosis from August 1, 1996.  The RO rated the 
service-connected right and left heel spurs with plantar 
fasciitis under Diagnostic Code 5278 and assigned a 10 
percent evaluation to the bilateral foot disability.  The 
foot disabilities had previously been rated separately under 
Diagnostic Code 5284, foot injuries, and zero percent 
evaluations were assigned to each foot.  

The Board notes that in the June 1999 notice of disagreement, 
the veteran expressed disagreement with the disability 
evaluations assigned to the service-connected sinusitis, 
status post fracture of the right great toe, and 
osteoarthritis of the thoracic spine.  A statement of the 
case was issued in July 1999.  However, the veteran did not 
file a substantive appeal for these issues.  Thus, these 
issues are not before the Board for appellate review.  


FINDINGS OF FACT

1.  The service-connected left and right heel spurs with 
plantar fasciitis are principally manifested by slight 
tenderness at the heels, X-ray evidence of plantar calcaneal 
heel spurs, and some pain when the veteran was on his feet; 
there is no medical evidence of a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, marked 
tenderness under metatarsal heads, bilateral marked 
contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity, severe bilateral or unilateral flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, or moderate, moderately-
severe, or severe foot disability.   

2.  The service-connected diverticulosis is principally 
manifested by intermittent bouts of constipation and 
abdominal pain; there is no evidence of severe disability 
with diarrhea or alternating diarrhea and constipation with 
more or less constant abdominal distress; partial obstruction 
with motility of barium meal, episodes of pain, or frequent 
and prolonged episodes of severe colic distension, nausea, or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage; or frequent 
exacerbations with malnutrition, anemia, general debility, or 
serious complications.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected left and right heel spurs 
with plantar fasciitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5278 (2003).

2.  The criteria for a disability evaluation in excess of 10 
percent for diverticulosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7327, 
7319 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims, and that 
the requirements of the VCAA have in effect been satisfied. 

The veteran was afforded VA examinations in October 1998 and 
March 2000 to determine the nature and severity of the 
service-connected disabilities.  Pertinent treatment records 
from Luke Air Force Base hospital are associated with the 
claims folder.  

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  In a letter dated in April 2002, the RO notified the 
veteran of the evidence that was considered and of the 
evidence needed to substantiate his claims.  The RO offered 
to assist him in obtaining any relevant evidence.  These 
letters and documents gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  The VA notified 
the veteran and the veteran's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the appellant in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R.§ 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Rating criteria for foot disabilities

Under Diagnostic Code 5276, acquired flatfoot, pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants the assignment of a 
50 percent rating when bilateral and 30 percent when 
unilateral.  Severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, warrants a 30 percent 
rating when bilateral and a 20 percent rating when 
unilateral.  Moderate flatfoot, with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, 
bilateral or unilateral, warrants a 10 percent rating.  Mild 
flatfoot with symptoms relieved by built-up shoe or arch 
support warrants a zero percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003). 

Under Diagnostic Code 5278, acquired claw foot (pes cavus), 
provides a maximum 50 percent disability rating when there is 
bilateral marked contraction of plantar fascia with a dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity.  A 30 percent disability rating is 
assigned when the preceding symptoms are unilateral.  A 30 
percent disability rating may also be assigned when there is 
a tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral; and a 
10 percent disability rating is assignable when the great toe 
is dorsiflexed, there is some limitation of dorsiflexion at 
ankle, and definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.  38 C.F.R. § 4.71a, Diagnostic 
Code 5278 (2003). 

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability.  A 40 percent rating is assigned when the 
evidence establishes a foot injury with actual loss of the 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).  

Rating criteria for the digestive system disabilities

Under Diagnostic Code 7327, diverticulitis is rated as 
irritable bowel syndrome peritoneal adhesions, or ulcerative 
colitis depending on the predominant disability picture.  
38 C.F.R. § 4.114, Diagnostic Code 7327 (2003).  

Under Diagnostic Code 7319, irritable colon syndrome, a zero 
percent evaluation is assigned for mild disability with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned for 
moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned when the disability is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2003).

Under Diagnostic Code 7301, adhesions of peritoneum, a zero 
percent rating is warranted for mild disability; a 10 percent 
rating is warranted for moderate disability with pulling pain 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea), or abdominal distention; 
a 30 percent rating is assigned for moderately severe 
disability with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain; and a 50 percent rating is assigned for 
severe disability with definite partial obstruction shown by 
x-ray, with frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  A note to Diagnostic Code 7301 
indicates that ratings for adhesions will be considered when 
there is history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  
38 C.F.R. § 4.114, Diagnostic Code 7301 (2003).  

Under Diagnostic Code 7323 (ulcerative colitis), a 10 percent 
rating is warranted for ulcerative colitis that is moderate 
with infrequent exacerbations.  A 30 percent rating is 
warranted when the disorder is moderately severe with 
frequent exacerbations.  A 60 percent rating is warranted for 
ulcerative colitis that is severe with numerous attacks a 
year, malnutrition and the health is only fair during 
remissions.  A 100 percent rating is warranted for ulcerative 
colitis which is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2003).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to an initial disability evaluation in excess of 
10 percent for left and right heel spurs with plantar 
fasciitis.

The veteran's service-connected left and right heel spurs 
with plantar fasciitis are currently rated by the RO as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5278, acquired claw foot (pes cavus).    

An October 1998 VA examination report indicates that the 
veteran reported that he was on his feet all day while 
working for the post office and his heels ache and become 
sore.  The veteran reported that he had some cork which was 
fit in his shoes and he indicated that these cork fittings, 
designed to lift his heels, actually deform his shoes and 
lose their effectiveness.  The veteran indicated that he was 
also told he had flat feet and he had arch supports.  The 
right big toe was less of a problem and only occasionally was 
"sore."  Examination of the feet revealed prominence over the 
heels especially on the right, which the examiner suspected 
was a larger heel spur. The examiner did not detect any 
severe pes planus.  Both heels were tender at the region of 
the Achilles insertion.  The impression was bilateral heel 
spurs with some pain when he was on his feet.  X-ray 
examination of the right great toe revealed evidence of 
degenerative arthritis at the first metatarsophalangeal 
joint.  X-ray examination of the feet revealed plantar 
calcaneal heel spurs bilaterally; sclerosis of the medial 
margin of the first metatarsal on the left; mild deformities 
at the bases of the second and third metatarsals on the left 
which may be post-traumatic; and a posterior calcaneal heel 
spur on the right.  

Treatment records from Luke Air Force Base hospital indicate 
that in July 1999, the veteran was referred to the podiatry 
clinic because he had worsening pain causing the veteran to 
limp.  It was noted that the veteran wore lifts, Reebok cross 
trainers, and arch supports.  The diagnosis was heel spurs 
and mild pes planus.  A July 1999 Podiatry clinic treatment 
record indicates that the veteran reported having foot pain 
at the heel.  The pain started four years prior when the 
veteran began working at the post office and the pain was 
worse with a concrete floor.  Examination revealed that the 
intrinsic foot muscles were 5/5.  The diagnosis Was bilateral 
plantar fasciitis.  X-ray examination revealed calcaneal bone 
spurs.  A September 1999 podiatry clinic treatment record 
indicates that the veteran reported that his left heel was 
sore.  His supports were adjusted.   

A March 2000 VA orthopedic examination report indicates that 
the veteran's claims folder was reviewed. It was noted that 
the veteran had the onset of pain in both heels about five or 
six years ago.  He had no injury.  Currently, the veteran had 
insets with heel build-ups on the right and left from a 
podiatrist which have helped the veteran a lot.  The veteran 
had occasional soreness currently on the bottom of both 
heels.  When one or the other hurt, the veteran will tend to 
limp on that side.  Examination revealed amble ambulation 
without boots, inserts, or buildups.  Gait was within normal 
limits and the veteran was able to walk on his heels and 
toes.  Capillary circulation to both feet was normal.  There 
was very slight tenderness about the plantar aspect of the 
right and left heels toward the distal margin or distal half; 
otherwise, there was no tenderness to palpation about the 
heels.  There was no swelling about the heels.  The 
tenderness about the heels was equal.  The impression was 
heel spur on the left and right.   

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5278.  The medical evidence 
of record shows that the left and right heel spurs with 
plantar fasciitis are principally manifested by tenderness at 
the heels, X-ray evidence of plantar calcaneal heel spurs, 
and some pain when the veteran was on his feet.  

There is no medical evidence of a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  The March 2000 VA 
examination report describes the tenderness as slight.  There 
is no medical evidence of bilateral marked contraction of 
plantar fascia with a dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity.  These 
symptoms were not detected upon VA examinations in 1998 and 
2000.  The examinations only detected prominence over the 
heels, especially the right, and tenderness over the heels.  
The March 2000 VA examination report indicates that the 
tenderness about the plantar aspect of the right and left 
heels was slight.  The March 2000 VA examination report 
indicates that the veteran had a normal gait.  Thus, a 
disability evaluation in excess of 10 percent for the left 
and right heel spurs with plantar fasciitis is not warranted 
under Diagnostic Code 5278.    

The Board has examined the other diagnostic codes pertinent 
to foot disabilities.  The veteran's bilateral foot 
disability may also be rated under Diagnostic Code 5276 since 
there are findings of pes planus.  In applying the law to the 
existing facts, the Board finds that a disability evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 5276.  The medical evidence of record shows that the 
October 1998 VA examination report indicated that the 
examiner did not detect any severe pes planus.  The July 1999 
Air Force Base hospital treatment record indicates that the 
veteran had mild pes planus.  There is no evidence of severe 
bilateral or unilateral flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  The October 1998 VA 
examination report notes that the veteran had some pain while 
he was on his feet.  There is no medical evidence of pain 
with manipulation.  The March 2000 VA examination report 
indicates that there was no tenderness to palpation of the 
heels and there was no swelling of the heels although there 
was slight tenderness to about the plantar aspect of the 
right and left heels towards the distal margin.  There is no 
medical evidence of pronounced flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  As noted above, the tenderness of the 
plantar aspect of the feet was characterized as slight.  It 
appears that the veteran's symptoms are improved with inserts 
in his shoes.  Thus, a disability evaluation in excess of 10 
percent for the left and right heel spurs with plantar 
fasciitis is not warranted under Diagnostic Code 5276.     

The veteran's service-connected heel spurs of the left and 
right heels with plantar fasciitis may also be rated under 
Diagnostic Code 5284, foot injuries.  In order for a 
disability in excess of 10 percent to be warranted under 
Diagnostic Code 5284, the evidence must establish moderate, 
moderately severe or severe foot disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

After review of all of the evidence of record, the Board 
finds that there is no evidence of moderate, moderately 
severe or severe foot disability.  The medical evidence of 
record shows that the left and right heel spurs with plantar 
fasciitis is principally manifested by tenderness at the 
heels, X-ray evidence of plantar calcaneal heel spurs, and 
some pain when the veteran was on his feet.  As noted above, 
the March 2000 VA examination report indicates that the 
examiner characterized the tenderness as slight.  The 
veteran's gait was normal.  He had amble ambulation and he 
was able to walk on his heels and toes.  The medical evidence 
of record establishes that the symptomatology of the service-
connected foot disability is productive of mild or slight 
disability.  Thus, the Board finds that a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5284 for the service-connected right and left 
heel spurs with plantar fasciitis, even when each foot is 
rated separately under Diagnostic Code 5284.      

The veteran's representative argues that each foot should be 
rated separately and that the foot disabilities should be 
rated separately under Diagnostic Code 5284, foot injuries.  
The Board finds that the service-connected foot disabilities 
are correctly rated, by analogy, under Diagnostic Code 5278, 
based upon the predominant symptoms of tenderness of the 
plantar surface of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  The Board also notes that rating the 
foot disabilities under Diagnostic Code 5278 is more 
advantageous to the veteran because a 10 percent evaluation 
is warranted under that diagnostic code.  

As noted above, even if the veteran's right and left foot 
disabilities were rated separately under Diagnostic Code 
5284, a disability evaluation in excess of 10 percent is not 
warranted.  The medical evidence of record shows that the 
veteran's service-connected heel spurs and plantar fasciitis 
of the left and right foot is productive of slight 
disability.  The medical evidence shows that the veteran has 
slight tenderness about the plantar aspect of the feet with 
occasional soreness and some pain with standing.  The veteran 
had normal gait.  He was able to ambulate.  There is no 
medical evidence that the right foot disability or the left 
foot disability is productive of moderate, moderately-severe 
or severe disability.  Thus, a zero percent rating is 
warranted for each foot disability when rated under 
Diagnostic Code 5284.  

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
warranted since August 1, 1996, the date after the veteran's 
separation from service.  There is no evidence that the 
veteran's service-connected foot disability has met the 
criteria for a disability evaluation in excess of 10 percent 
at any time since August 1, 1996.  It appears from the 
medical evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.  

However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5278 
is not predicated on loss of range of motion, §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected right and left 
heel spurs with plantar fasciitis under Diagnostic Code 5278, 
for the reasons and bases described above.  The Board finds 
that the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 10 percent 
under Diagnostic Code 5278 for the right and left heel spurs 
with plantar fasciitis.  To this extent, the benefits sought 
on appeal are denied.   

Entitlement to an initial disability evaluation in excess of 
10 percent for diverticulosis  

The RO has rated the veteran's service-connected 
diverticulosis as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319, irritable colon syndrome.    

An October 1998 VA examination report notes that sigmoid 
diverticulosis was diagnosed in 1992 on barium enema x-ray.  
The examiner stated that the claims folder and medical 
records indicate that polyps were not diagnosed.  Regarding 
the diverticulosis, the veteran must use 100 percent bran or 
other fiber regularly or he becomes constipated and he 
develops the same right abdominal discomfort that he had in 
the military.  It was noted that the doctors attributed this 
to the area of diverticulosis or area of loss of elasticity.  
The only blood the veteran ever saw was on toilet paper and 
never in or on the stool and the veteran attributed this to 
hemorrhoids which were not diagnosed in service but which the 
veteran got intermittently.  Examination of the abdomen 
revealed no tenderness, masses, or a palpable liver or 
spleen.  There were normal bowel sounds.  The diagnosis was 
diverticulosis with a tendency to obstipation.  

A March 2000 VA examination report indicates that the 
examiner reviewed the veteran's claim folder and medical 
records and noted that uncomplicated sigmoid diverticulosis 
was diagnosed in 1992.  Upper gastrointestinal and small 
bowel series was normal in 1992.  It was noted that at the 
time, the veteran was having frequent bouts of constipation 
associated with abdominal pain occurring on almost a daily 
basis.  The veteran was subsequently placed on a high fiber 
diet which significantly relieved his symptoms.  Currently, 
the veteran had episodes that occur once or twice each month 
and last for one or two days in which the veteran will 
experience increased constipation and some right-sided 
abdominal discomfort.  The veteran will increase his bran 
intake and once he has a bowel movement, the symptoms were 
relieved.  Generally, the veteran had one bowel movement a 
day and stools were formed normal.  He was not on medication 
for his digestive disorder.  He had no abdominal surgery 
other than a hernia repair as an infant.  Examination 
revealed that the veteran was well-nourished and well-
developed in no acute distress.  The abdomen was soft and 
nontender.  There was no masses or tenderness.  The bowel 
sounds were normal.  Recent complete blood cell count was 
normal.  The impression was chronic sigmoid diverticulosis 
manifested by intermittent bouts of constipation and 
abdominal pain.  It was noted that this had been present and 
documented since 1992.  The veteran was currently managed 
with a high fiber diet which reduced his symptoms.  A May 
2000 barium enema revealed diverticulosis and otherwise a 
negative barium enema.  The May 2000 gastrointestinal series 
report indicates that the veteran underwent a 
proctosigmoidoscopy; Diverticulosis, splenic flexure to the 
sigmoid colon, not bleeding, was detected.   

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7319.  Under Diagnostic Code 
7319, a 30 percent rating is assigned when the disability is 
severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  The medical 
evidence of record shows that the diverticulosis causes 
intermittent bouts of constipation and abdominal pain.  The 
medical evidence further shows that the veteran's symptoms 
are reduced by a high fiber diet.  There is no evidence of 
severe disability due to the diverticulosis.  There is no 
medical evidence of diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.   
Thus, a disability evaluation in excess of 10 percent for 
diverticulosis is not warranted for the service-connected 
diverticulosis under Diagnostic Code 7319.  

As noted above, Diagnostic Code 7327 indicates that 
diverticulitis is rated as irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis depending on the 
predominant disability picture.  38 C.F.R. § 4.114, 
Diagnostic Code 7327.  The Board has examined the provisions 
of Diagnostic Codes 7301, peritoneal adhesions, and 
Diagnostic Code 7323, ulcerative colitis, and finds that a 
disability evaluation in excess of 10 percent is not 
warranted under either of those codes.    

Under Diagnostic Code 7301, adhesions of peritoneum, a 30 
percent rating is assigned for moderately severe disability 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain; and a 50 percent rating is assigned for severe 
disability with definite partial obstruction shown by x-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 
7301.  In the present case, there is no evidence of partial 
obstruction.  The VA examination reports and diagnostic test 
did not detect a partial obstruction  There is no medical 
evidence of delayed motility of barium meal, episodes of 
pain, or frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  The March 2000 VA examination 
report notes that the veteran had no abdominal surgery except 
for a hernia operation when the veteran was an infant.  Thus, 
a disability evaluation in excess of 10 percent for 
diverticulosis is not warranted for the service-connected 
diverticulosis under Diagnostic Code 7301.  

Under Diagnostic Code 7323 (ulcerative colitis), a 30 percent 
rating is warranted when the disability is moderately severe 
with frequent exacerbations, a 60 percent rating is warranted 
for ulcerative colitis that is severe with numerous attacks a 
year, malnutrition and the health is only fair during 
remissions, and a 100 percent rating is warranted for 
ulcerative colitis which is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323.

The medical evidence of record shows that the veteran's 
diverticulosis is manifested by intermittent bouts of 
constipation and abdominal discomfort, not frequent bouts.  
There is no evidence of malnutrition.  The March 2000 VA 
examination report indicates that the veteran's complete 
blood cell count was normal and the veteran was well-
nourished.  There is no evidence of anemia, general debility, 
or serious complications.  Thus, a disability evaluation in 
excess of 10 percent for diverticulosis is not warranted for 
the service-connected diverticulosis under Diagnostic Code 
7323.  

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
warranted since August 1, 1996, the date after the veteran's 
separation from service.  There is no evidence that the 
veteran's service-connected disability has met the criteria 
for a disability evaluation in excess of 10 percent at any 
time since August 1, 1996.  It appears from the medical 
evidence that the disability has remained essentially 
constant over the entire period.  The March 2000 VA 
examination report indicates that the chronic sigmoid 
diverticulosis manifested by intermittent bouts of 
constipation and abdominal pain had been present and 
documented since 1992.  Accordingly, a staged rating under 
Fenderson is not warranted.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected diverticulosis, 
for the reasons and bases described above.  The preponderance 
of the evidence is against the veteran's claim for a higher 
initial disability evaluation and the claim is denied.  
 



ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for left and right heel spurs with plantar 
fasciitis is denied. 

Entitlement to an initial disability evaluation in excess of 
10 percent for diverticulosis is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



